DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims* 21-31 are pending in this application.
	*Note:	The claim listing filed on January 21, 2021 does not indicate that “Claims 1-20 are canceled”.  Applicant indicated this in the Remarks section.  However, the claim listing should contain status indicator of all claims in the application.  See 37 CFR 1.121(c).
1.121    Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al., WO 2012/137982.
The reference teaches a generic group of compounds that are structurally analogous to applicant's instantly claimed compounds.  See formula (I) in page 9, wherein ring A is a 3- to 8-membered non-aromatic ring, which includes a piperidine ring; and ring B is an optionally substituted 3- to 10-membered ring.  

    PNG
    media_image1.png
    130
    196
    media_image1.png
    Greyscale

The reference discloses that ring B may be selected from several options that include optionally substituted benzene, optionally substituted C3-6 cycloalkane, etc., see page 10.  Further, the reference teaches specific compounds wherein ring A is piperidine, see for example, the compounds of Example 107 (page 189), Example 108 (page 169) (structures depicted below for convenience), etc. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The reference teaches that the reference compounds show superior AMPA receptor function enhancing activity and useful as pharmaceutical therapeutic agents (see pages 122-124).  The reference also teaches a medicament comprising the reference compounds, see page 125.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
2 groups that fall within the generic disclosure of ring B of the reference teachings, see various ring B groups at page 10 of the reference.  For example, the instant claim 25 recites that R2 is optionally substituted C3-6 cycloalkyl group.  The reference disclosed compounds 107 and 108 (depicted above) differ by having a substituted benzene ring at the analogous place.  The reference, however, teaches the equivalence of optionally substituted benzene and cycloalkyl groups, as these are taught to be alternatives (see definition of ring B) at the same position for structural formula (I).
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 21-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of copending Application No. 16/713,667 (reference application, now allowed). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/713,667 (reference application, now allowed). Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to a compound of formula (I).  See the structural formula (I) in claim 1 and the subgeneric embodiments in claims 2-10.  The reference discloses several species within the genus of formula (I), see the compounds listed in paragraph 
One of ordinary skill in the art would have been motivated to select any of the species from the genus of formula (I) of reference claims, with the reasonable expectation that such species would have the same properties and therefore, the same use as taught for the genus of formula (I) of reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,898,737. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to ‘a pharmaceutical composition comprising …’ (relevant portion of reference claim depicted below for convenience):

    PNG
    media_image4.png
    41
    279
    media_image4.png
    Greyscale

The reference disclosure provides that the reference compounds have orexin type 2 receptor agonist activity and therefore, useful as pharmaceutical agents, see col. 1-2.  The instant claims are directed to a generic group of piperidine compounds represented by structural formula (I) wherein the genus encompasses the compound recited in reference claims.  The instant claims 1 is an acyl group (e.g., -C(=O)-OCH3), R2 is an optionally substituted 6-membered saturated cyclic group (e.g., cyclohexyl, substituted by a phenyl, which may be further substituted), and R3 is a C1-6 alkyl group (e.g., methyl).  Accordingly, the genus recited in instant claims includes the compound of reference claims.  One of ordinary skill in the art, in possession of the reference claimed pharmaceutical composition would have been motivated to prepare the compound of reference claim or structural analogs of the compound, and form a genus around the compound of reference claim.  The skilled artisan would have been motivated to prepare a genus around the reference compound with the reasonable expectation of obtaining results consistent with reference teachings.

Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,287,305. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to piperidine compounds (relevant portion of reference claim depicted below for convenience):

    PNG
    media_image5.png
    136
    274
    media_image5.png
    Greyscale

The reference disclosure provides that the reference compounds have orexin type 2 receptor agonist activity and therefore, useful as pharmaceutical agents, see col. 1-2.  Further, the reference disclosure provides ‘a medicament’ comprising the reference compounds, see col. 6, lines 64-67.  The instant claims are directed to a generic group of piperidine compounds represented by structural formula (I) wherein the genus encompasses the compounds recited in 1 is an acyl group (e.g., -C(=O)-OCH3 or -C(=O)-CH2OH), R2 is an optionally substituted 6-membered saturated cyclic group (e.g., cyclohexyl, substituted by a phenyl, which may be further substituted), and R3 is a C1-6 alkyl group (e.g., methyl).  Accordingly, the genus recited in instant claims includes the compounds of reference claims.  One of ordinary skill in the art, in possession of the reference claimed pharmaceutical composition would have been motivated to prepare the compounds of reference claims or structural analogs of the compounds, and form a genus around the compound of reference claims.  The skilled artisan would have been motivated to prepare a genus around the reference compounds with the reasonable expectation of obtaining results consistent with reference teachings.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,508,083. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claim is drawn to a piperidine compound (relevant portion of reference claim depicted below for convenience):

    PNG
    media_image6.png
    42
    273
    media_image6.png
    Greyscale

The reference disclosure provides that the reference compounds have orexin type 2 receptor agonist activity and therefore, useful as pharmaceutical agents, see col. 1-2.  Further, the reference disclosure provides ‘a medicament’ comprising the reference compounds, see col. 7, lines 7-10.  The instant claims are directed to a generic group of piperidine compounds represented by structural formula (I) wherein the genus encompasses the compounds recited in reference claims.  The instant claims recite a genus such that in formula (I), R1 is an acyl group (e.g., -C(=O)-NHCH2CH3), R2 is an optionally substituted 6-membered saturated cyclic group 3 is a C1-6 alkyl group (e.g., methyl).  Accordingly, the genus recited in instant claims includes the compounds of reference claims.  One of ordinary skill in the art, in possession of the compound of reference claim would have been motivated to prepare the compound or structural analogs of the compound, and form a genus around the compound of reference claims.  The skilled artisan would have been motivated to prepare a genus around the reference compound with the reasonable expectation of obtaining results consistent with reference teachings.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,527,807. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claim 1 is drawn to a generic group of compounds that are structurally analogous to applicant's instantly claimed compounds.  See formula (I) in reference claim 1 (col. 515), wherein ring A is a piperidine ring; and ring B is selected from a benzene ring, C3-6 cycloalkane, etc.  The reference claim 2 is directed to subgeneric embodiment of the genus recited in claim 1; and claims 6-11 are drawn to pharmaceutical composition and method of use of the compounds of formula (I).
The instant claims differ from the reference by reciting a more limited subgenus than the reference.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art 

	Receipt is acknowledged of the Information Disclosure Statement filed on January 21, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 18, 2022